Citation Nr: 0739337
Decision Date: 12/13/07	Archive Date: 01/29/08

Citation Nr: 0739337	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  95-42 656	)	DATE DEC 13 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder from October 23, 1993, to June 1, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disorder from June 2, 2006, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to November 1977.

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) in February 2007 on appeal from a 
May 1995 rating decision by the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to a compensable rating for a low back 
disorder.  In a June 2002 rating decision the RO granted 
entitlement to an increased rating of 20 percent, effective 
from October 23, 1993.  In a July 2006 rating decision, the 
RO granted a 40 percent evaluation for low back strain under 
DC 5237, effective from June 2, 2006,


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

On February 1, 2007, the Board issued a decision which denied 
the veteran's claims of entitlement to an evaluation in 
excess of 20 percent for a low back disorder from October 23, 
1993, to June 1, 2006; and entitlement to an evaluation in 
excess of 40 percent for a low back disorder from June 2, 
2006, forward.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2007, the Court issued an Order 
granting a Joint Motion for Remand, which found deficiencies 
with respect to the reasons and bases provided within the 
Board's February 2007 decision.  Under these circumstances, 
the Board finds that its prior decision in February 2007 
equates to a denial of due process and therefore must be 
vacated.

Accordingly, in order to prevent any prejudice to the 
veteran, the February 2007 decision of the Board denying 
entitlement to an evaluation in excess of 20 percent for a 
low back disorder from October 23, 1993, to June 1, 2006; and 
entitlement to an evaluation in excess of 40 percent for a 
low back disorder from June 2, 2006, forward, is vacated and 
a new decision will be entered as if the decision by the 
Board had never been issued.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0703152	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  95-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder from October 23, 1993, to June 1, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disorder from June 2, 2006, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
compensable rating.  In a June 2002 rating decision the RO 
granted entitlement to an increased rating of 20 percent, 
effective from October 23, 1993.  In September 2004, the 
Board remanded the case to the RO to allow the veteran an 
opportunity to present evidence at a personal hearing.

In January 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge, a transcript of 
which is of record.  

This case was again before the Board in June 2005 at which 
time VA treatment records and a VA examination were 
requested.  The actions requested in that remand have been 
undertaken and the case has returned to the Board and is 
ready for adjudication on the merits.  

The veteran has raised a claim of entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  This claim has not yet been 
addressed and is referred to the RO for adjudication.  




FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
disorder was not productive of severe limitation of motion of 
the lumbar spine; severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldwaithe's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; 
ankylosis of the lumbar spine; or severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief.

2.  From September 23, 2002, to June 1, 2006, the veteran's 
low back strain was not productive of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.

3.  From September 26, 2003, to June 1, 2006, the veteran's 
low back strain has not been productive of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

4.  Based upon 2006 VA examination results, the veteran's 
lumbosacral strain is evidenced by forward flexion to 30 
degrees, extension to 10 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral rotation to 25 degrees, all 
without discomfort or pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a low back disorder disorder from October 23, 
1993, to June 1, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286- 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286-5295 (2004); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45,4.71a, Diagnostic 
Code 5237 (2006).

2.  The criteria for a rating in excess of 40 percent for a 
low back disorder, from June 2, 2006, forward, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5292, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, VCAA notice letters were 
sent to the veteran in June 2005 and May 2006, after the 
claim had been adjudicated several times. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with 
letters in 2005 and 2006 which meet the notification 
requirements of the VCAA, prior to readjudicating his claim 
in a July 2006 Supplemental Statement of the Case (SSOC).  
Therefore, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the claim for 
increased evaluations was readjudicated in a SSOC.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claims and testifying at a January 
2005 hearing before the Board.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity to 
participate effectively" in the processing of his claims.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in letters dated in June 2005 
and May 2006, the RO informed the veteran that if he felt his 
service-connected low back disorder had increased in severity 
beyond the rating assigned, he should submit current medical 
evidence to support his claim.

Regarding the second element, in those VCAA letters, the RO 
informed the veteran that it would obtain any VA medical 
records or any private medical records if the veteran 
completed a consent form for such records.  Accordingly, VA 
medical records dated from the 1990's and current to 2006 are 
on file.

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.

The VCAA notice letters that were provided to the veteran 
also contained the "fourth element," inasmuch as the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision, statement 
of the case, and supplemental statements of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
As noted above, the veteran was apprised of the type of 
information and evidence necessary to substantiate his claim 
for an increased rating, so the 4th element has been met and 
this matter was discussed in the July 2006 SSOC and in the 
May 2006 letter.  

Regarding the 5th element, i.e., the effective date of 
disability, this matter was discussed in the May 2006 duty to 
assist letter and in the July 2006 SSOC.  For the 
aforementioned reasons, VA has adequately addressed the 
effective date issue.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and examinations pertinent to 
the claim on appeal are in the claims file and have been 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 38 
C.F.R. § 3.103(b), the VA has provided the veteran and his 
representative with a SOC and SSOCs, informing them of the 
laws and regulations relevant to the veteran's claim and, in 
particular, what was needed to achieve a higher rating for 
his service-connected condition.  See Dingess, 19 Vet. App. 
at 473.  For these reasons, the Board concludes that the VA 
has fulfilled the duty to assist the appellant in this case.



Factual Background

Service connection for a back injury was awarded in a March 
1978 rating decision based on service medical records which 
indicated that the veteran's lower back was injured in an 
automobile accident in April 1977.  At that time, a 10 
percent evaluation was assigned under Diagnostic Code 5295, 
effective from November 1977. 

In a February 1980 rating action, the RO increased the 
veteran's disability rating to 20 percent disabling effective 
from September 1979.  In a February 1985 rating decision, a 
noncompensable evaluation was assigned effective from May 
1985.  In a May 1995 rating decision, the RO denied a 
compensable evaluation for the veteran's low back disorder 
and the veteran appealed that decision.

The record contains a private medical statement of Dr. J. 
dated in August 1996, indicating that the veteran had 
complaints of low back and left leg pain.  The doctor stated 
that the disability rating on an unoperated stable condition 
with documented injury and pain would be 7% of the whole 
person.  

VA records dated in August 1996 indicate that the veteran had 
a long history of low back pain, but indicate that X-ray 
films revealed no back problem.  A September 1996 CT scan 
revealed degenerative joint disease of the lumbar spine at 
multiple levels.  

Private medical records dated in 1997 indicated that the 
veteran suffered from degenerative joint disease of the low 
back as well as chronic low back pain radiating into the left 
lower extremity and mention that he had changed jobs due to 
back pain.  

The veteran underwent a VA examination in September 1997.  
The report indicated that the veteran complained of pain, 
weakness and stiffness, without fatigability and lack of 
endurance.  It was reported that mild flare-ups occurred 
about once a month.  It was also noted that the veteran had 
lost his job as a letter carrier because he did not fit the 
job profile due to his back problems.  The report indicated 
that the veteran used a back brace.  Range of motion testing 
revealed active and passive forward bending of 45 degrees; 
backward bending of 15 degrees; right and left lateral 
bending of 30 degrees, and rotation to 50 degrees 
bilaterally.  The examiner commented that pain started at the 
extremes of motion and that motion was restricted by pain.  
There was no evidence of back spasms or weakness of any 
muscle group.  Neurological evaluation was normal except for 
complaints of pain radiating to the left leg.  Motor, 
sensation and straight leg raising tests were normal.  X-ray 
films of the back were normal.  A CT scan revealed no lumbar 
disc disease, but revealed mild bulgings and restriction of 
the nerve root canal.  

The VA examiner concluded that the location of the back pain, 
the history and the CT scan findings, indicated that one or 
more of the intervertebral foramina were constricted on the 
left side, matching the veteran's symptoms.  The examiner 
opined that the veteran's symptoms should be considered 
service-connected and that noted that he had a moderate 
amount of disability, probably corresponding to a 20 percent 
disability evaluation, due to back pain.  

Another VA examination was conducted in December 1997 and the 
claims folder was reviewed.  Examination revealed no spasm 
and some tenderness.  Range of motion testing revealed 
forward bending of 55 degrees; backward bending of 15 
degrees; right and left lateral bending of 30 degrees, and 
rotation to 40 degrees bilaterally.  He was able to squat to 
nearly full range and to stand on his toes and heels.  It was 
noted that ankle deep tendon reflexes were not elicited on 
the left side and were about +1 on the right side.  The 
examiner summarized that the veteran appeared to have some 
L4-5 nerve root compression on the left side that could be 
considered radiculopathy.  A diagnosis of post-traumatic low 
back pain syndrome with some clinical evidence of an L4-L5 
radiculopathy, moderately disabling at this time, was made.  
The examiner opined that the present back condition was a 
carry-over from the original injury incurred in 1977 which 
had become progressively worse over the years due to the type 
of work he had been doing.  

A January 1998 MRI revealed some mild bilateral L5-S1 facet 
hypertrophy, with some possible mild bilateral L5-S1 neural 
foraminal narrowing, without evidence of significant nerve 
root compression, herniated discs or any other significant 
abnormality.  The VA examiner observed that the L5-S1 facet 
hypertrophy should cause back pain, but not radiculopathy.  

In a June 2002 rating decision, a 20 percent evaluation for 
low back strain was granted under DC 5295, effective from 
October 1993, based primarily on 1997 and 1998 VA examination 
reports which indicated that the veteran had pain, moderate 
limitation of motion and infrequent spasms.  

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in January 2005.  The veteran 
indicated that he had received private treatment for his back 
in 1996, the records of which are on file, but indicated that 
he had received more recent treatment from VA in 2000; the 
records of which he did not believe were of record.  The 
veteran testified that treatment for his back had included 
epidurals and medications including Ibuprofen 800 and 
Darvocet for pain and flare-ups.  The veteran testified that 
he was participating in VA vocational rehabilitation after he 
could no longer continue with his employment as a letter 
carrier due to back problems.  

VA medical records dated from 1998 to 2002 include an entry 
dated in October 2000 which shows that the veteran complained 
of constant lower back pain radiating into the left leg.  In 
December 2000, the veteran requested a prescription for an 
exacerbation of chronic low back pain, rated as an 8 on a 
scale of 10 in terms of pain.  Records show that the 
veteran's problems with radiating back pain continued from 
2001 to 2006.  

A VA examination was conducted in June 2006 and the claims 
folder was reviewed. The veteran's chief complaint related to 
pain of lumbar spine radiating from the thigh to the foot.  
It was observed that back pain did not impact walking, but 
that prolonged standing produced pain.  It was reported that 
the veteran did not use a cane, brace, walker or other 
assistive device.  The report indicated that the veteran was 
not working because he had to quit due to back and leg pain.  
The veteran denied having any major flare-ups or 
incapacitating episodes due to back pain during the past two 
years, but noted that he was cautious in his activities. 

Range of motion testing revealed forward flexion from 0 to 30 
degrees; backward extension of 0 to 10 degrees; right and 
left lateral flexion of 0 to 20 degrees, and rotation to 0 to 
25 degrees bilaterally.  There was no objective evidence of 
painful motion.  It was noted that there was no tenderness to 
palpation.  On repetitive use, there was no indication of 
fatigue, weakness, lack of endurance or incoordination or 
additional limitation of motion.  Strength testing of the 
lower extremities was 5/5 bilaterally.  Straight leg raising 
was negative bilaterally.  A lumbosacral MRI failed to reveal 
any specific herniated disc or impingement on the L5-S1 root.  
The overall alignment of the spine was maintained and there 
was no significant degenerative disc disease.  Some 
degenerative changes at the facet joints of L5-S1 were shown.  

The VA examiner concluded that after thorough review of the 
veteran's history, physical examination, imaging and MRI, 
there was evidence of radiculitis involving the S1 nerve 
root, which was related to lumbar strain. 

In a July 2006 rating decision, the RO granted a 40 percent 
evaluation for low back strain under DC 5237, effective from 
June 2, 2006, the date of the aforementioned VA examination.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the low back pain rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with a rating of 20 
percent, which was later increased to 40 percent during the 
appeal period, the Board has characterized this rating issue 
on appeal as set forth on the title page.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).

In essence, the veteran contends that his low back disorder 
warrants a rating in excess of 20 percent disabling from 
October 23, 1993, to June 1, 2006; and entitlement to an 
evaluation in excess of 40 percent for a low back disorder 
from June 2, 2006, forward. 
At the outset, the Board notes that during the pendency of 
the veteran's appeal the regulations pertaining to evaluation 
of disabilities of the spine were amended twice.  See 67 Fed. 
Reg. 54345- 54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  

The changes effective September 23, 2002, involve only 
changes to the rating of intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of 
incapacitating episodes.  Since these changes involve only 
IVDS, for which the veteran is not service-connected, both 
the September 23, 2002, and the September 26, 2003, changes 
to the IVDS rating criteria need not be addressed in deciding 
this case, although for the sake of completeness, the Board 
will discuss them herein.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2006).

The veteran was notified of these changes in the supplemental 
statement of the case (SSOC) issued in July 2006.  Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  As the veteran filed his increased rating claim in 
the 1990's, his low back disorder will be evaluated under the 
criteria in effect both prior to and from the effective date 
of the changes.  Because the changes became effective during 
the pendency of the claim, the Board must determine whether 
the revised version is more favorable to the veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

The Board notes that 20 percent rating awarded in by the RO 
in a June 2002 rating action was based on the criteria found 
at Diagnostic Code 5295, pertaining to the evaluation of 
lumbosacral strain under the old (pre- September 26, 2003) 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Under Diagnostic Code 5295, a zero percent (non-
compensable) rating is for application when there are slight 
subjective symptoms only.  A 10 percent rating is for 
application when there is characteristic pain on motion.  A 
20 percent rating is for application when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
rating, the highest available under Diagnostic Code 5295, is 
for application when there is severe lumbosacral strain, as 
evidenced by listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under the old Diagnostic Code 5292, this code provided 
disability ratings for limitation of motion of the lumbar 
spine as follows: 10 percent for slight limitation; 20 
percent for moderate limitation; and the maximum, 40 percent 
for severe limitation.  38 C.F.R. § 4.71a.

Under the old Diagnostic Code 5293, this code pertaining to 
intervertebral disc syndrome, provided a noncompensable 
rating when postoperative and cured, a 10 percent rating when 
mild, a 20 percent rating for moderate disability, with 
recurring attacks.  A 40 percent rating was provided for 
severe disability manifested by reoccurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  Id.

Revised Rating Criteria for Diseases and Injuries of the 
Spine Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine: For diagnostic codes 5235 to 5243, unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar spine;

40% 	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine

20% 	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis

10% 	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  See Note 2, 
Diagnostic Codes 5235-5243, 38 C.F.R. § 4.71a.

        A.  Entitlement to an evaluation in excess of 20 percent 
for a low back disorder from October 23, 1993, to June 1, 
2006.

The Board has reviewed all the evidence of record and after 
careful consideration finds that under the criteria prior to 
and from the effective date of any revised criteria, the 
veteran's low back disorder, more closely approximates the 
criteria for the current 20 percent rating from October 23, 
1993, to June 1, 2006.  See 38 C.F.R. §§ 4.3, 4.7.  

Prior to September 23, 2002, there has been no objective 
evidence of severe limitation of motion of the lumbar spine 
to warrant a 40 percent rating under DC 5292 or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion to warrant a 40 percent 
rating under DC 5295.  38 C.F.R. § 4.71a (2002).  

In this regard, the veteran's VA medical records dated from 
1995 to 2006, private medical evidence dated from 1994 to 
1997 as well as numerous VA examination reports dated during 
that time period have been reviewed.  It is clear that up 
until the 2006 VA examination, the veteran had nearly no loss 
of lateral motion or rotation and only moderately impaired 
forward flexion and extension.  Accordingly, overall, severe 
limitation of motion was not shown warranting a 40 percent 
evaluation under the old DC 5292.  Significantly, the 
evidence, although arguably showing marked limitation of 
forward bending as well as some osteo-arthritic changes, did 
not reveal that the veteran's low back disability was 
productive of abnormal mobility on forced motion, which are 
critical findings without which a  40 percent rating under DC 
5295 is not warranted.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There has been no objective evidence of ankylosis of the 
lumbar spine (DC 5289).  Further, although the veteran has 
chronically complained of radiating pain, in the absence of a 
diagnosis of intervertebral disc syndrome or of any 
indication that service connection is in effect for that 
disability, the Board finds that application of the criteria 
pertaining to intervertebral disc syndrome is not warranted.  
However, even if such rating criteria were applied to this 
case, there has been no objective evidence of or severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief (DC 5293).  38 C.F.R. § 4.71a 
(2002).  Moreover from September 23, 2002, there was no 
objective evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
to warrant a 40 percent rating.  38 C.F.R. § 4.71a (2003).  

From September 26, 2003, there has been no evidence of 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine to warrant a 40 percent rating under DC 5237.  38 
C.F.R. § 4.71a (2006).  

In light of the veteran's credible complaints of pain 
experienced in his back, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the 20 percent 
rating assigned from October 23, 1993, to June 1, 2006.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  The Board notes that according to the VA 
examination report of September 1997, there was no evidence 
that the veteran's low back disorder was productive of any 
additional functional loss during flare-ups, due to fatigue, 
weakness or lack of endurance.  There was also no evidence of 
muscle spasms as documented in the September and December 
1997 VA examination reports.

For the reasons stated above, the Board finds that 
entitlement to an evaluation in excess of 20 percent for a 
low back disorder from October 23, 1993, to June 1, 2006, is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the appeal is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	B.  Entitlement to an evaluation in excess of 40 percent 
for a low back disorder from June 2, 2006, forward.

The Board notes that the increase in rating to 40 percent, 
awarded in a July 2006 rating action, was based on the 
criteria under new General Rating Formula, DC 5237, governing 
ratings for lumbosacral strain.  The grant was based on 
clinical evidence documented in the June 2, 2006, VA 
examination report which revealed limitation of forward 
flexion to 30 degrees or less.  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation under the new 
criteria is for application when forward flexion of the 
cervical spine is 15 degrees or less; or where there is 
favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

The veteran's most recent examination of June 2006 revealed 
that he was able to flex to 30 degrees, extend to 10 degrees, 
and bend sideways to 20 degrees bilaterally and to rotate to 
25 degrees bilaterally.  Range of motion exercises were done 
with no discomfort, and no pain.  There were no changes in 
results with repetitive motion.

In order to warrant an increased rating under the new rating 
criteria, it would have to be shown that there was either 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine, neither of which 
has been reported.  A higher rating under the new rating 
criteria is therefore not warranted.  

The veteran's low back disorder has been historically and 
correctly characterized as lumbosacral strain, and, under the 
old (pre- September 26, 2003) rating criteria, lumbosacral 
strain is rated under Diagnostic Code 5295.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  Under Diagnostic Code 
5295, a 20 percent rating is for application when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating, the highest available under Diagnostic Code 
5295, is for application when there is severe lumbosacral 
strain, as evidenced by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

As noted, the highest rating available under the old 
diagnostic code for lumbosacral strain, 5295, is the 40 
percent currently assigned.  Similarly, under the old 
Diagnostic Code 5292, a 40 percent evaluation is the highest 
rating available, and is for application when there is severe 
limitation of motion of the lumbar spine.  Award of a higher 
rating under other, related diagnostic codes would require 
residuals of fractured vertebra or ankylosis of the spine, 
neither of which is shown here.

Further, although the veteran has chronically complained of 
radiating pain, in the absence of a diagnosis of 
intervertebral disc syndrome or of any indication that 
service connection is in effect for that disability, the 
Board finds that application of the criteria pertaining to 
intervertebral disc syndrome is not warranted.  However, even 
if such rating criteria were applied to this case, there has 
been no objective evidence of intervertebral disc syndrome 
productive of pronounced disability, "with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief which 
would warrant an evaluation of 60 percent under DC 5293.  38 
C.F.R. § 4.71a (2002).  In this regard, the 2006 VA 
examination report did not document any demonstrable muscle 
spasm and ankle jerk testing was 2+ on the right side and 1+ 
on the left side, clearly establishing that ankle jerk was 
not absent.  Furthermore, straight leg raising was negative 
bilaterally and a lumbosacral MRI failed to reveal any 
specific herniated disc or impingement on the L5-S1 root, 
indicative of other neurological findings.

Moreover from September 23, 2002, there was no objective 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months to warrant a 
even the currently assigned 40 percent rating.  38 C.F.R. 
§ 4.71a (2003).  In fact, the 2006 VA examination indicates 
that the veteran reported that he had not experienced any 
incapacitating episodes due to back pain for 2 years.  

In light of the veteran's credible complaints of pain 
experienced in his back; functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the 40 percent 
rating assigned from June 2, 2006, forward.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that according to the VA examination 
report of 2006, there was no objective evidence of painful 
motion on range of motion testing.  It was also noted that 
there was no tenderness to palpation.  On repetitive use, 
there was no indication of fatigue, weakness, lack of 
endurance or inccordination or additional limitation of 
motion.  Strength testing of the lower extremities was 5/5 
bilaterally.

For the reasons stated above, the Board finds that 
entitlement to an evaluation in excess of 40 percent for a 
low back disorder from June 2, 2006, forward is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether an extraschedular 
evaluation is warranted.  The Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

The Board is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the Board notes that the RO did not 
grant compensation benefits on this basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's low back disorder has not 
required frequent hospitalizations.  While the veteran has 
reported that the back disorder caused him to have to quit 
his job as a letter carrier, there has not been any objective 
evidence presented that it by itself markedly interfered with 
employment in other capacities.  The Board notes that this 
matter will be further reviewed inasmuch as a claim for a 
total disability rating based on individual unemployability 
(TDIU) has been raised and has been referred to the RO for 
adjudication.  However, at this time the assigned 20 and 40 
percent ratings adequately compensate the veteran for the 
nature and extent of severity of his low back disorder.  
Thus, the Board finds no basis for further action on this 
matter.




ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder from October 23, 1993, to June 1, 2006, is 
denied.

Entitlement to an evaluation in excess of 40 percent for a 
low back disorder from June 2, 2006, forward, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


